OPINION
PER CURIAM.
In February 2009 Juan Mota filed this pro se mandamus petition seeking an order that the District Court immediately rule upon the motion he filed pursuant to 28 U.S.C. § 2255 four years ago.
Subsequently, on February 9, 2009, the District Court appointed counsel for Mota and scheduled an evidentiary hearing on his § 2255 motion. That hearing took place on March 17, 2009. The government has filed a memorandum in the District Court and Mota has been given until April 6, 2009 to respond.
*419The District Court has now proceeded on Mota’s § 2255 motion, and we are confident that the court will eventually rule on the motion promptly. Accordingly, we will deny his petition for a writ of mandamus.